78 So. 3d 16 (2011)
Mervin WATTY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1970.
District Court of Appeal of Florida, Third District.
October 26, 2011.
Rehearing Denied November 17, 2011.
*17 Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant Attorney General, for appellee.
Before RAMIREZ and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Even indulging both of the very dubious propositions that the single ruling complained of on appeal was (a) properly preserved below and (b) in fact erroneous, we nonetheless affirm the conviction and sentence under review on the ground that, beyond a reasonable doubt, the ruling complained of could not have contributed to the verdict and was thus harmless. See Franqui v. State, 59 So. 3d 82, 102 (Fla. 2011).
Affirmed.